Citation Nr: 1046468	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-24 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder with psychotic features.
	

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and P.T.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to February 
1970. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
bipolar disorder.  A timely appeal was noted from that decision.

A hearing on this matter was held before the undersigned Veterans 
Law Judge on July 30, 2010.  A copy of the hearing transcript has 
been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has been diagnosed with various psychiatric 
disorders, including depression and bipolar disorder with 
psychotic features.  He asserts that his psychiatric symptoms had 
their clinical onset during service.  The Veteran's service 
treatment records reflect frequent complaints of dizziness, 
nervousness, and headaches.  He received a psychiatric evaluation 
in October 1969 and was diagnosed with passive dependent 
personality.  The military examiner noted that "administrative 
separation from the Navy ... should be given strong 
consideration."   

Post-service medical evidence shows that the Veteran was first 
diagnosed with bipolar disorder in 1983; however, both the 
Veteran and his wife have testified that the Veteran exhibited 
unusual displays of nervousness since his discharge from active 
duty.  

The Veteran has current psychiatric diagnoses, and there is 
evidence of a personality disorder in service.  The Veteran and 
his wife have also provided competent lay evidence of excessive 
nervousness and excitability, which were also noted during 
service.  Despite the evidence pertinent to current mental health 
diagnoses, in-service incurrence, and continuity of 
symptomatology, the Veteran has not been afforded a VA mental 
health examination.  Thus, there is insufficient competent 
medical evidence for VA to make a decision on his claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Upon remand, a VA 
mental health examination should be scheduled to determine the 
nature and etiology of the Veteran's acquired psychiatric 
disorder.  

Additionally, in a VA clinical note dated August 2007, the 
Veteran indicated that he was receiving Social Security 
Administration (SSA) disability benefits.  The basis for the 
grant of SSA benefits is unclear.  VA will make attempts to 
obtain records in the custody of a Federal department until it is 
determined that the records do not exist or that further efforts 
would be futile.  38 C.F.R. § 3.159(c)(2).  As such, the RO 
should contact the SSA request that all of the records associated 
with the Veteran's claim for disability benefits be provided for 
inclusion with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA all records associated 
with the Veteran's disability claim.  Request 
copies of any disability determinations and 
all medical records considered in making 
those determinations.  If such records are 
unavailable, a negative response must be 
obtained and the Veteran must be notified.

2.  After the aforementioned development has 
been completed, schedule a VA psychiatric 
examination to determine the nature and 
etiology of the Veteran's psychiatric 
disability.  The physician should review the 
claims folder and a copy of this remand, and 
should determine the true diagnoses of any 
currently manifested psychiatric disorder(s).  
The diagnosis(es) must be based on examination 
findings, all available medical records, any 
special testing deemed appropriate.  

For each psychiatric disability identified, 
the examiner should indicate whether it is at 
least likely as not that it had its clinical 
onset in service or is otherwise related to 
active duty, and in so doing, the examiner 
should attempt to reconcile the psychiatric 
diagnoses and/or assessments of record based 
on his/her review of all of the evidence of 
record.  A complete rationale for all opinions 
expressed must be provided.  The copy of the 
examination report and all completed test 
reports should thereafter be associated with 
the claims folder.  

3.  After the above has been completed, 
readjudicate the issue on appeal, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If the 
issue on appeal continues to be denied, the 
Veteran and his representative must be 
provided a supplemental statement of the case.  
The Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the case 
must be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).







(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
